Mr. Justice Hutchison
delivered the opinion of the Court.
José Suárez Alvarez foreclosed a mortgage, and in March, 1928, obtained from the marshal a deed of conveyance, whereby he became the owner of the mortgaged property purchased by him at the foreclosure sale.
On June 13, 1930, a registrar of property refused to record this instrument on the ground that an attaching creditor, who had recorded his attachment on May 28, 1930, *404had not been notified in the summary foreclosure proceeding, as required by the second paragraph of article 172, and the final paragraph of article 171 of the Regulations for the enforcement of the Mortgage Law.
Neither of the articles referred to requires that any notice be given to attaching creditors who have no lien on the mortgaged property at the time of the foreclosure and sale.
On June 19, the registrar refused to record a deed of conveyance executed by Suárez Alvarez and his wife on the ground that the property in question was recorded in the name of Francisco Rodríguez Fernández, not in that of the vendors. Rodríguez Fernández was the mortgagor, defendant in the foreclosure proceeding. The technical basis of this ruling was a temporary result of the erroneous refusal to record the marshal’s deed. When that deed is recorded, the reason for the rule will vanish.
Both rulings must be reversed.